Per Curiam.
A jury found defendant guilty of aggravated robbery in violation of Minn. St. 609.245. An examination of the record discloses ample evidence to sustain the jury’s verdict, and there is no basis for this court to disturb that verdict. State v. Norgaard, 272 Minn. 48, 52, 136 N. W. 2d 628, 631 (1965); State v. Markuson, 261 Minn. 515, 517, 113 N. W. 2d 346,348 (1962).
We do not reach the question of the alleged illegal search since the evidence obtained thereby was not prejudicial, and its use at the trial was merely cumulative.
Defendant was represented by competent counsel throughout the entire proceedings, and his charges against his attorney at this time are wholly without merit.
Affirmed.